SCHEDULE A Advisory Fee Schedule Fund Annual Advisory Fee Brown Advisory Growth Equity Fund 0.60% Brown Advisory Value Equity Fund 0.60% Brown Advisory Flexible Equity Fund 0.60% Brown Advisory Small-Cap Growth Fund 0.85% Brown Advisory Small-Cap Fundamental Value Fund 0.85% Brown Advisory Opportunity Fund 0.85% Brown Advisory Maryland Bond Fund 0.30% Brown Advisory Intermediate Income Fund 0.30% Brown Advisory Strategic Bond Fund 0.40% Brown Advisory Equity Income Fund 0.60% Brown Advisory Tax Exempt Bond Fund 0.30% Brown Advisory Sustainable Growth Fund 0.60% Brown Advisory – Somerset Emerging Markets Fund 0.90% Brown Advisory – WMC Strategic European Equity Fund 0.90% Brown Advisory Mortgage Securities Fund 0.30% Brown Advisory – WMC Japan Alpha Opportunities Fund 1.00% Brown Advisory Multi-Strategy Fund 0.30% Brown Advisory Emerging Markets Small-Cap Fund 1.25% Brown Advisory Total Return Fund 0.30%
